Granger, J
The conviction in this ease is upon circumstantial evidence. The only complaints are as to the sufficiency of the evidence and one instruction. That as to the instruction is that it does not warn the jury against being misled by a train of circumstantial evidence. The instruction is as follows: "Par. 5. You are instructed, in cases of this kind it is not necessary to prove the direct fact of adultery by the evidence of witnesses who can testify from personal knowledge of tbe actual fact of adulterous intercourse in every ease. Almost always the fact of adultery, if established at all, must be established by circumstantial evidence, by the proof ■of circumstances that lead the mind honestly searching for the truth to the conclusion necessarily that the act of adulterous intercourse had actually taken place. The circumstances, however, offered by the state to prove the fact of adultery must be such as leads tbe mind of a reasonable, just, and prudent man to that conclusion beyond a reasonable doubt. The circumstances offered must be such that, when fairly and honestly considered, exclude all reasonable doubt, and can be explained upon no reasonable hypothesis but that of the defendant’s guilt.” It seems to us that the instruction is all that could well be asked in the way of caution against conviction upon evidence of the character used. But the court did not stop with the one 'instruction. In the next instruction it said to the jury *750that the state relied on circumstantial evidence for a conviction, and then narrated the facts relied on, which facts, if true, could leave no reasonable doubt of guilt, and then left to the jury the question of fact. The facts upon which a conviction was authorized if found had unmistakable support in the evidence. The judgment is affirmed.